DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, claim 2 includes the limitation “…and the difference is y”.  However, it is unclear if this difference is referring to the difference between a peak position from claim 1 or a difference between the atomic concentration of titanium and atomic concentration of zirconium immediately described.  Correction is required.  The extent of the indefinite issues of the limitations preclude proper examination based on art of this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0273654 (“Kazama”)
Claim 1
Kazama discloses a liquid discharge head comprising: a nozzle plate provided with a nozzle hole that discharges a liquid (nozzle plate 20); a silicon substrate provided with a pressure generating chamber that communicates with the nozzle hole (substrate 10); a vibration plate provided on the silicon substrate (vibration plate layers 50-55); and a piezoelectric element that is provided on the vibration plate and changes a volume of the pressure generating chamber (piezoelectric element 300), wherein the piezoelectric element includes a piezoelectric layer including a composite oxide of a perovskite structure containing lead, zirconium, and titanium (paragraph [0029]). 
Kazama discloses a difference of about 25.330-25.630° (Table 1) but does not appear to explicitly disclose a difference between a peak position derived from a (100) surface of the piezoelectric layer and a peak position derived from a (220) surface of the silicon substrate in an X-ray diffraction of the piezoelectric layer is less than 25.00°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used less than 25.00°, as it has been generally recognized that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v.Banner, 778 F.2d 

Claim 4
Kazama discloses the liquid discharge head according to claim 1, wherein the difference is 24.80° or more (Kazama, Table 1, range includes exceeding 24.80°).

Claim 5
Kazama discloses the liquid discharge head according to claim 1, wherein the vibration plate includes a zirconium oxide layer (Kazama, paragraph [0025], zirconium oxide layer 55).

Claim 6
Kazama discloses a printer comprising: the liquid discharge head according to claim 1; a conveyance mechanism that moves a recording medium relative to the liquid discharge head; and
a control unit that controls the liquid discharge head and the conveyance mechanism (Kazama, paragraph [0055, printer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0273654 (“Kazama”) in view of U.S. Patent Pub. 2015/0349240 (“Mizukami”).
Claim 2
Kazama discloses the liquid discharge head according to claim 1.
Kazama discloses a difference between peaks of approximately 25° but does not appear to explicitly disclose wherein y ≤ −0.50x+25.21 in which a ratio Ti/(Zr+Ti) of an atomic concentration of titanium to a sum of the atomic concentration of titanium and an atomic concentration of zirconium in the piezoelectric layer is x and the difference is y.
Mizukami discloses a ratio of 0.55 (paragraph [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the ratio of 0.55 or less, as disclosed by Mizukami, into the device of Kazama, such that wherein y ≤ −0.50x+25.21 in which a ratio Ti/(Zr+Ti) of an atomic concentration of titanium to a sum of the atomic concentration of titanium and an atomic concentration of zirconium in the piezoelectric layer is x and the difference is y, for the purpose of ensuring the desired displacement with rotational strain (Mizukami, paragraph [0080]).

Claim 3
Kazama discloses the liquid discharge head according to claim 1, wherein a ratio Ti/(Zr+Ti) of an atomic concentration of titanium to a sum of the atomic concentration of titanium and an atomic concentration of zirconium in the piezoelectric layer is 0.55 or less.
	Kazama discloses using a PZT type actuator but does not appear to explicitly disclose or suggest wherein a ratio Ti/(Zr+Ti) of an atomic concentration of titanium to a sum of the atomic 
	Mizukami discloses a ratio of 0.55 (paragraph [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the ratio of 0.55 or less, as disclosed by Mizukami, into the device of Kazama, for the purpose of ensuring the desired displacement with rotational strain (Mizukami, paragraph [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ERICA S LIN/Primary Examiner, Art Unit 2853